Title: From George Washington to Henry Knox, 9 October 1794
From: Washington, George
To: Knox, Henry


        
          Dear Sir,
          Carlisle [Pa.] Octr 9th 1794.
        
        Your letter of the 6th came to hand last night. It would have given me pleasure to have had you with me & advantages might have resulted from it on my present tour, if your return, in time, would have allowed it. It is now too late, as we shall be in the Act of crossing the mountains, or I shall be on my return to Phila. (according to circumstances & the information I shall receive) at the head of the line, before you could arrive with any tolerable ease & convenience to proceed & when the latter, from present appearances is most likely to happen.
        I am very glad to hear of your safe return. We were apprehensive something more than common had happened from no one having received a line from you for a considerable time before I left the City.
        Our Accts from the Insurgent Counties are neither distinct or satisfactory, the only occurrence of consequence I have mentd in a private letter to Mr Randolph. Tomorrow, if I can get the Troops at this place in motion, I shall set out for Wms Port—thence to Cumberland—& from thence to Bedford—where, about the 18th or 20th my ultimate measures will be determined on. In haste I am affectly yours
        
          Go: Washington
        
      